       Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 1 of 11 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 GENERATION BRANDS, LLC,                        )
 VISUAL COMFORT OF AMERICA, LLC                 )
 D/B/A VISUAL COMFORT & CO.,                    )   CASE NO: 19-6185
 MURRAY FEISS IMPORT, LLC,                      )
 SEA GULL LIGHTING PRODUCTS, LLC                )   JUDGE:
                                                )
                            Plaintiffs,         )
         v.                                     )
                                                )   JURY DEMAND
 DECOR SELECTIONS, LLC, A NEW                   )
 JERSEY LIMITED LIABILITY COMPANY               )
                                                )
 and                                            )
                                                )
 LIGHTING COMMERCE, LLC, A NEW                  )
 YORK LIMITED LIABILITY COMPANY                 )
                                                )
 and                                            )
                                                )
 LARRY KRAYZMAN, INDIVIDUALLY,                  )
                                                )
                                                )
                          Defendants.           )

                                      COMPLAINT



        Plaintiffs, Generation Brands, LLC (“Generation Brands”), Visual Comfort of

America, LLC d/b/a Visual Comfort & Co. (“Visual Comfort”), Murray Feiss Import

LLC (“Murray Feiss”), and Sea Gull Lighting Products, LLC (“Sea Gull”) (together,

the “Plaintiffs”), by and through counsel, and for their Complaint against Defendants

Decor Selections, LLC (“Decor Selections”), Lighting Commerce, LLC (“Lighting

Commerce”) and Larry Krayzman (“Krayzman”) (together, the “Defendants”), state

as follows:
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 2 of 11 PageID #:1




                                   INTRODUCTION

       1.     Defendants are engaged in the unauthorized sale of products designed,

manufactured, and distributed by, and infringing upon the intellectual property of,

Plaintiffs. These unauthorized sales and infringing activities are illegal, have harmed,

and will continue to harm Plaintiffs.

                                        PARTIES

       2.     Plaintiff Generation Brands, LLC, is a Delaware limited liability company

with its principal place of business at 7400 Linder Avenue, Skokie, Illinois 60077.

Plaintiff Generation Brands, LLC, designs, manufactures, and distributes quality

interior and outdoor lighting fixtures, lamps, and related products (collectively, the

“Products”), and its sole member is Quality Home Brands Holding, LLC.

       3.     Plaintiff Visual Comfort of America, LLC, d/b/a Visual Comfort & Co. is a

Texas limited liability company with its principal place of business at 22400 Northwest

Lake Dr., Houston, TX 77095. Visual Comfort of America, LLC d/b/a Visual Comfort &

Co.’s sole member is 40 Clarkson Holdings, LLC.

       4.     Plaintiff Murray Feiss Import, LLC, is a Delaware limited liability

company with its principal place of business at 7400 Linder Avenue, Skokie, Illinois

60077. Murray Feiss Import, LLC’s sole member is Generation Brands, LLC.

       5.     Plaintiff Sea Gull Lighting Products, LLC, is a Delaware limited liability

company with its principal place of business at 7400 Linder Avenue, Skokie, Illinois

60077. Sea Gull Lighting Products, LLC’s sole member is Generation Brands, LLC.

       6.     Decor Selections, LLC, is a New Jersey limited liability company with its

principal place of business 1750 Brielle Avenue, #5, Ocean, New Jersey 07712.



                                             2
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 3 of 11 PageID #:1




         7.    Lighting Commerce, LLC, is a New York limited liability company with

its principal place of business at 244 Fifth Avenue, Suite 2522, New York, New York

10001.

         8.    Larry Krayzman is an individual believed to reside at 55 Mindy Lane,

Eatontown, New Jersey 07712. Upon information and belief, Mr. Krayzman exercises

exclusive control over Defendants Decor Selections and Lighting Commerce.

         9.    Defendants are selling Plaintiffs’ products (the “Infringing Products”)

and using Plaintiffs’ proprietary intellectual property in connection with such sales

without the authority or consent of Plaintiffs.

                             JURISDICTION AND VENUE

         10.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1338 and 1367.

         11.   Pursuant to 735 ILCS 5/2-209(a)(2), this Court has personal jurisdiction

over Defendants because Defendants have caused tortious injury in the State of Illinois.

         12.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendants

operate an interactive webpage which permits sales to foreign residents, and upon

information and belief, Illinois residents have purchased Infringing Products from

Defendants.

                                     BACKGROUND

                                   Plaintiffs’ Business

         13.   Plaintiffs sell the Products exclusively through authorized distributors

(each, a “Dealer” and together, “Dealers”).

         14.   As a condition of sale, a Dealer must abide by Plaintiffs’ Resale Policy and

Group Internet Dealer Policy (the “Policies”).



                                             3
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 4 of 11 PageID #:1




      15.    Plaintiffs use the Policies to promote fair competition among Dealers,

ensure the quality of their Products, ensure customer satisfaction, and to protect their

brand, goodwill, and valuable intellectual property, including their proprietary images,

designs and content (“Content”), the trade names and trademarks, and registered

trademarks VISUAL COMFORT & CO.®, FEISS®, SEA GULL LIGHTING®, and

MONTE CARLO®.

      16.    Plaintiffs own many trademarks used in connection with the products. As

a result of Plaintiffs’ use of these marks on their products in commerce, Plaintiffs own

common law trademarks rights in these trademarks. Many of Plaintiffs’ marks are also

registered with the U.S. Patent and Trademark Office on the Principal Register. The

following registered marks are collectively referred to herein as the “Trademarks.”

 Registration Number        Registered Trademark              Owner

 4371389                    VISUAL COMFORT & CO.              Visual Comfort of
                                                              America, LLC d/b/a
                                                              Visual Comfort & Co

 5666425                    FEISS                             Murray Feiss Import,
                                                              LLC

 2245282                    SEA GULL LIGHTING                 Sea Gull Lighting
                                                              Products, LLC.

 2199289                    MONTE CARLO                       Sea Gull Lighting
                                                              Products, LLC


      17.    The Policies limit Dealers’ use of the Content and Trademarks to avoid

brand dilution, tarnishment, and confusion as to the origin of the Products.

      18.    The Policies permit sales of the Products only to retail consumers and

expressly prohibit sales to unauthorized distributors.



                                            4
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 5 of 11 PageID #:1




      19.     The Policies are designed to protect the Content from unauthorized

reproduction, distribution, or changes, and to protect the Trademarks from dilution and

any likelihood of consumer confusion.

      20.     Plaintiffs’ warranty protections are void when unauthorized sellers like

Defendants sell the Infringing Products in violation of the Policies and without

Plaintiffs’ consent, which materially alters the Products.

           Defendants Begin Selling the Products Without Authorization

      21.     None of the Defendants are a Dealer.

      22.     At least since March, 2019, Plaintiffs have been aware, and have so

notified Defendants, that Defendants were selling Infringing Products and using

Plaintiffs’ Content and Trademarks without authorization and without Plaintiffs’

consent.

      23.     Defendants sell the Infringing Products online through their website

“www.lightingmerchant.com” and possibly other websites.

      24.     Upon information and belief, Defendants purchase the Infringing

Products from one or more Dealers and sell the Infringing Products to retail consumers.

      25.     Upon information and belief, the Dealers from whom Defendants

purchase the Infringing Products are bound by the Policies.

      26.     Upon information and belief, Defendants induce Dealers to sell the

Infringing Products to Defendants in violation of the Policies.

      27.     Upon information and belief, Defendants cannot provide the high-quality

customer service and satisfaction that has come to be associated with the Trademarks.




                                            5
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 6 of 11 PageID #:1




          28.    Upon information and belief, as of the date of this filing, Defendants

continue to interfere with and violate Plaintiffs’ contractual and intellectual property

rights.

                Plaintiffs Demand Defendants Cease Selling the Products

          29.    On March 11, 2019, Plaintiffs’ counsel sent a letter informing Defendants

that they were, inter alia, selling the Infringing Products without authorization and

that such sales violated Plaintiffs’ rights in the Content and the Trademarks (the

“Letter”). The Letter is attached as Exhibit A.

          30.    The Letter also put Defendants on notice of Plaintiffs’ claims, and

requested that Defendants cease such conduct immediately.

          31.    On March 15, 2019, Defendants’ counsel responded to the Letter and

denied violating any of Plaintiffs’ rights.

          32.    As of the date of this filing, and despite demand, Defendants have failed

to cease selling the Infringing Products and continue to violate Plaintiffs’ rights.

Evidence of Defendants’ continued sales after receiving the Letter is attached as

Exhibits B, C, D, and E.

          33.    Defendants’ continued use of the Content and Trademarks after receiving

the Letter willfully infringes on Plaintiffs’ rights in the Content and Trademarks.

                                        Count One
                                   Declaratory Judgment

          34.    Plaintiffs hereby incorporate each and every preceding paragraph as if

fully restated herein.

          35.    An actual and justiciable controversy exists between Plaintiffs and

Defendants related to whether Defendants have the right to sell the Infringing

                                               6
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 7 of 11 PageID #:1




Products without Plaintiffs’ consent and in violation of Plaintiffs’ rights in the

Trademarks.

       36.    The Court, pursuant to 28 U.S.C. § 2201(a) and Fed. R. Civ. P. 57, should

declare that Defendants have no right or authorization to sell the Infringing Products,

or use the Trademarks, as these actions have harmed and continue to harm Plaintiffs

in an amount to be determined at trial.

       37.    Such a declaration is proper, pursuant to 28 U.S.C. § 2201(a), because it

would eliminate an “actual controversy” with respect to the parties’ rights to sell the

Products and use the Trademarks.

                                      Count Two
                                  Unfair Competition

       38.    Plaintiffs hereby incorporate each and every preceding paragraph as if

fully restated herein.

       39.    Defendants’ actions, including, but not limited to, their unauthorized sale

of the Infringing Products and unauthorized use of the Trademarks constitutes unfair

competition in violation of the Lanham Act, 15 U.S.C. §1125(c).

       40.    Defendants’ actions have damaged Plaintiffs in the form of, inter alia, lost

sales, interference with prospective business relationships, trademark infringement,

dilution by blurring, and dilution by tarnishment.

       41.    As a direct and proximate cause of Defendants’ conduct, Plaintiffs have

suffered and will continue to suffer damages in an amount to be proven at trial.

       42.    Defendants’ acts of unfair competition have caused and will continue to

cause Plaintiffs irreparable harm. Plaintiffs have no adequate remedy at law for

Defendants’ unfair competition.

                                             7
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 8 of 11 PageID #:1




                                      Count Three
                          Tortious Interference with Contract

       43.      Plaintiffs hereby incorporate each and every preceding paragraph as if

fully restated herein.

       44.      The Policies are valid binding contracts between Plaintiffs and Dealers.

       45.      At least since receiving the Letters, Defendants have been aware of these

contracts and the prohibition against bulk sales purchased by unauthorized

distributors.

       46.      Despite this knowledge, Defendants induced such Dealers to sell the

Products to Defendants in breach of the Policies.

       47.      Defendants improperly interfered with Plaintiffs’ contractual

relationships with its Dealers.

       48.      As a direct and proximate cause of Defendants’ interference, Plaintiffs

have suffered and will continue to suffer damages in an amount to be proven at trial.

                                    Count Four
                      Trademark Infringement (15 U.S.C. § 1117)

       49.      Plaintiffs hereby incorporates each and every preceding paragraph as if

fully restated herein.

       50.      Plaintiffs are the owners of the Trademarks (e.g. VISUAL COMFORT &

CO.®, FEISS®, SEA GULL LIGHTING®, and MONTE CARLO®).

       51.      Defendants use the Trademarks in connection with their sales of the

Infringing Products without Plaintiffs’ authorization or consent.

       52.      The Infringing Products differ materially from the Products and, as a

result, infringe upon Plaintiffs’ valuable intellectual property in the Trademarks.



                                              8
       Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 9 of 11 PageID #:1




         53.   Defendants’ use of the Trademarks is likely to cause confusion among

consumers as to the source and origin of the Infringing Products.

         54.   Plaintiffs informed Defendants that their sales of the Infringing Products

infringed on Plaintiffs’ rights in the trade name and Trademarks.

         55.   Defendants’ continued use of the trade name and Trademarks constitutes

willful trademark infringement pursuant to 15 U.S.C. § 1117.

         56.   Defendants’ intentional and willful infringement of the Trademarks has

caused harm and will continue to cause harm to Plaintiffs, and is causing substantial,

immediate, and irreparable harm to Plaintiffs for which there is no adequate remedy at

law.

         57.   As a result, Plaintiffs have suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                     Count Five
                 Illinois Deceptive Trade Practices (815 ILCS 505/2)

         58.   Plaintiffs hereby incorporate each and every preceding paragraph as if

fully restated herein.

         59.   Defendants willfully engaged in deceptive trade practices.

         60.   Defendants’ unauthorized use of the Trademarks is willful, misleading

and likely to cause confusion as to the source of the Infringing Products in violation of

815 ILCS 505/2.

         61.   Defendants’ unauthorized use of the Trademarks creates the

misperception that Defendants and Plaintiffs are affiliated, which violates 815 ILCS

505/2.




                                             9
     Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 10 of 11 PageID #:1




       62.    As a result, Plaintiffs have suffered damages and will continue to suffer

damages in an amount to be proven at trial.

       WHEREFORE, Plaintiffs pray for judgment as follows:

       A.    As to Count One, declare that Defendants have violated Plaintiffs’ rights
by, and permanently enjoin Defendants from, selling the Products without
authorization or consent, and using the Trademarks;

       B.    As to Count Two, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendants of their revenues received from all unauthorized sales of the Products, and
permanently enjoin Defendants from unfairly competing with Plaintiff’ by selling the
Products and using the Trademarks;

         C.   As to Count Three, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, and subject to a trebling of damages
pursuant to 15 U.S.C. § 1117(b), as well as attorney fees and costs, disgorge Defendants
of their revenues received from all unauthorized sales of the Products, and permanently
enjoin Defendants from interfering with Plaintiffs’ contractual relationships with its
Dealers;

        D.   As to Count Four, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendants of their revenues received from all unauthorized sales of the Products, and
permanently enjoin Defendants from using, and infringing upon, Plaintiffs’ rights in
the trade name and Trademarks; and

        E.    As to Count Five, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendants of their revenues received from all unauthorized sales of the Products, and
permanently enjoin Defendants from using the Trademarks without authorization in
violation of 815 ILCS 505/2.




                                            10
    Case: 1:19-cv-06185 Document #: 1 Filed: 09/16/19 Page 11 of 11 PageID #:1




                                    JURY DEMAND

Plaintiffs respectfully demand a trial by jury pursuant to Fed. R. Civ. P. 38.

Date: September 16, 2019          Respectfully submitted,

                                   MARSHALL, GERSTEIN & BORUN LLP
                                   /s/Julianne M. Hartzell
                                   Gregory J. Chinlund
                                   Julianne M. Hartzell
                                   233 S. Wacker Drive, Suite 6300
                                   Chicago, Illinois 60606-6357
                                   Phone: (312) 474-6300
                                   Fax: (312) 474-0448
                                   gchinlund@marshallip.com
                                   jhartzell@marshallip.com



                                   KOHRMAN JACKSON & KRANTZ LLP
                                   /s/ Jon W. Groza
                                   JON W. GROZA (Pro Hac Vice Pending)
                                   SEAN P. MALONE (Pro Hac Vice Pending)
                                   One Cleveland Center, 29th Floor
                                   1375 East Ninth Street
                                   Cleveland, Ohio 44114
                                   Phone: 216-696-8700
                                   Fax: 216-621-6536
                                   Email: jwg@kjk.com; spm@kjk.com

                                   Counsel for Plaintiffs




                                            11
